DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama, etc. (US 20140085466 A1) in view of Watanabe, etc. (US 20140092237 A1).
Regarding claim 1, Moriyama teaches that a display control device (See Moriyama: Figs. 1-3, and [0053], “Next explained are a method used by the vicinity image generator 22 to generate the vicinity images showing the situations in the vicinity of the host vehicle 9 and the host vehicle image viewed from a virtual viewpoint, and a method used by the combined image generator 23 to generate the combined images by superimposing the host vehicle image on the vicinity image. FIG. 3 illustrates the methods for generating the vicinity image, the host vehicle image and the combined image”) comprising:
a front image acquiring portion configured to acquire front images acquired in a chronological order by a front camera that images a front of a vehicle traveling on a traveling 
a lane line position calculation portion configured to calculate a position of a lane line separating the traveling lane and an adjacent lane adjacent to the traveling lane based on movement of the vehicle in a period from a point at which the front image is acquired by the front camera;
a movement track calculation portion configured to calculate a movement track of the vehicle based on a speed vector of the vehicle (See Moriyama: Fig. 5, and [0076], “Next, explained is the change of the style form of the polygonal model representing the host vehicle image in the frame style in the combined image, with reference to FIG. 5 to FIG. 8. FIG. 5 illustrates a transition of the display image displayed on the display 3. An upper drawing in FIG. 5 shows a navigation image NA that is displayed on the display 3 when a navigation function is performed. Moreover, a lower drawing in FIG. 5 shows a back mode image BA that is displayed on the display 3 to mainly show the area behind the host vehicle 9 when the host vehicle 9 moves backwards”);
a map creating portion configured to create a map based on a calculation result of the lane line position calculation portion and a calculation result of the movement track calculation 
a display control portion configured to display, on a display portion, a synthesized image in which a pseudo lane line image corresponding to the lane line is superimposed onto a rear side image acquired after the movement of the vehicle by a rear side camera that images a rear side of the vehicle based on the map created by the map creating portion (See Moriyama: Fig. 1, and [0078], “When a signal representing a shift position "R (backwards)" is sent from the shift sensor 101 while the display 3 is displaying the navigation image NA, the back mode image BA is displayed on the display 3. In other words, when the shift position is in "R (backwards)," the host vehicle 9 is in a state of moving backwards. Therefore, the back mode image BA that shows mainly the area behind the host vehicle 9 is displayed on the display 3”).
However, Moriyama fails to explicitly disclose that a lane line position calculation portion configured to calculate a position of a lane line separating the traveling lane and an 
However, Watanabe teaches that a lane line position calculation portion configured to calculate a position of a lane line separating the traveling lane and an adjacent lane adjacent to the traveling lane based on movement of the vehicle in a period from a point at which the front image is acquired by the front camera (See Watanabe: Figs. 1-2, and [0053], “The driving assistance device 10 is an electronic unit configured from a CPU, a memory and the like, and by executing a control program for driving assistance stored in the memory by the CPU, functions as an indication control unit 11 which controls an indication of the left-rearward indicator 3L and the right-rearward indicator 3R, a lane mark detecting unit 12 which detects a lane mark (white lines and the like) provided on a road, on the basis of the captured images of the left-rearward camera 2L and the right-rearward camera 2R, a road shape recognizing unit 13 which recognizes a shape of the road on which the vehicle 1 is traveling, a brightness detecting unit 14 which detects a brightness of the surroundings of the vehicle 1 on the basis of the detected signals of the illuminance sensor 5, a side-rearward object detecting unit 15 which detects an object (other vehicles and the like) existing at side-rearward of the vehicle 1 on the basis of the captured images of the left-rearward camera 2L and the right-rearward camera 2R, a luminance change detecting unit 16 which detects a periodic luminance change of the captured images of the left-rearward camera 2L and the right-rearward camera 2R, a road situation detecting unit 17 which detects a situation of the road on which the vehicle 1 is traveling, and an acceleration-deceleration detecting unit 18 which detects an acceleration and deceleration of the vehicle 1”; and Figs. 4A-B, and [0061], “FIG. 4A shows an indication state of the left-rearward indicator 3L 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Moriyama to have a lane line position calculation portion configured to calculate a position of a lane line separating the traveling lane and an adjacent lane adjacent to the traveling lane based on movement of the vehicle in a period from a point at which the front image is acquired by the front camera as taught by Watanabe in order to avoid the annoying indication for the driver from being made (See Watanabe: Figs. 1-2, and [0022], “Therefore, in the fifth aspect of the invention, when it is detected by the luminance change detecting unit that the luminance of the luminance detecting region is changing periodically, the indication control unit displays the image to the indicator, after performing the gradation process of decreasing the luminance difference between the pixels in the luminance detecting region. By doing so, it becomes possible to reduce the flickering of the image indicated in the indicator, and to avoid the annoying indication for the driver from being made”). Moriyama teaches a method and system that may generate a vicinity image including the vehicle and a vicinity of the vehicle viewed from a virtual viewpoint, based on the captured image and generate a combined image by superimposing a vehicle image of the vehicle on the vicinity image, and Watanabe teaches a system and method that may superimpose the guiding line illustrating standard of distance from vehicle with camera mounted in vehicle and display 
Regarding claim 2, Moriyama and Watanabe teach all the features with respect to claim 1 as outlined above. Further, Watanabe teaches that the display control device according to claim 1, comprising:
a movement determination portion configured to determine whether or not the vehicle moves to the adjacent lane (See Watanabe: Figs. 1-2, and [0003], “Further, there is proposed a driving assistance device which makes it easy for the driver to grasp a distance between the self-vehicle and other vehicle, by indicating a guideline showing a position rearward by a predetermined distance from the self-vehicle in an adjacent lane, when indicating the side-rearward image of the self-vehicle on the indicator (for example, refer to Patent Literature 2)”); wherein
the display control portion is configured to display, on the display portion, the synthesized image in which the pseudo lane line image with a striking color is superimposed onto the rear side image when the movement determination portion determines that the vehicle moves to the adjacent lane (See Watanabe: Figs. 4A-B, and [0061], “FIG. 4A shows an indication state of the left-rearward indicator 3L when the vehicle 1 is traveling on a curved road with large curvature (equal to or more than the first predetermined value), and Im1 indicates the guidelines superimposed on a position assuming a straight flat road. In this case, since a displacement between the guidelines and the shape of the road becomes large, there is 
Regarding claim 3, Moriyama and Watanabe teach all the features with respect to claim 1 as outlined above. Further, Watanabe teaches that the display control device according to claim 1, comprising: 
a turning intention detection portion configured to detect a turning intention of a driver of the vehicle (See Watanabe: Figs. 1-2, and [0060], “Then, when the curvature of the road on which the vehicle 1 is traveling is equal to or more than the first predetermined value, or when the vehicle 1 is turning the intersection, the process branches to STEP20. In STEP20, the indication control unit 11 sets the guidelines to non-display, or sets an indicating position of the guidelines in accordance with the shape of the road”), wherein
the display control portion displays, on the display portion, the synthesized image in which the pseudo lane line image with the striking color is superimposed onto the rear side image when the turning intention detection portion detects the turning intention (See Watanabe: Figs. 4A-B, and [0062], “Further, FIG. 4B shows a display of the left-rearward indicator 3L when the vehicle 1 is traveling on the curved road with small curvature (less than the first predetermined value), and Im4 indicates the guidelines superimposed on the position assuming the straight flat road. In this case, the displacement between the guidelines and the shape of the road is small, so that it is supposed that it does not bring discomfort to the driver viewing Im4”).
Regarding claim 5, Moriyama and Watanabe teach all the features with respect to claim 1 as outlined above. Further, Watanabe teaches that the display control device according to 
Regarding claim 6, Moriyama and Watanabe teach all the features with respect to claim 1 as outlined above. Further, Moriyama and Watanabe teach that a display system comprising:
the display control device according to claim 1 (See Moriyama: Figs. 1-2, and [0051], “Each function of the controller 20 is realized by arithmetic processing implemented by the CPU in accordance with, for example, the program 271 stored in the memory 27 and the like. In other words, an image controller 201 shown in FIG. 1 is a portion of a function part implemented by the CPU performing the arithmetic processing in accordance with, for example, the program 271”),
the display portion (See Moriyama: Figs. 1-2, and [0068], “The change of the style form of the polygonal model in the frame style will be described later. The style form may be 
a vehicle speed sensor configured to detect a vehicle speed of the vehicle (See Moriyama: Figs. 1-2, and [0049], “The signal receiver 26 receives a signal from an apparatus installed in/on the host vehicle 9 separately from the image generating apparatus 2 and inputs the received signal to the controller 20. The signal receiver 26 receives, for example, a signal representing a shift position that is a position of a shift lever of a transmission of the host vehicle 9, from a shift sensor 101. Based on the signal, the controller 20 determines that the host vehicle 9 is moving forward or backwards. Moreover, the signal receiver 26 receives a signal representing a speed of the host vehicle 9 based on revolutions of an axle of the host vehicle 9, from a vehicle speed sensor 102. Based on the signal, the controller 20 obtains information of a current speed of the host vehicle 9”); and
a steering angle sensor configured to detect a steering angle of the vehicle (See Watanabe: Fig. 2, and [0051], “Next, with reference to FIG. 2, a driving assistance device 10 is input with captured signals from the left-rearward camera 2L and the right-rearward camera 2R, a detected signal of a steering angle of a steering from a steering angle sensor 8, a detected signal of a yaw rate of the vehicle 1 from a yaw rate sensor 4, a detected signal of an illuminance of surroundings of the vehicle 1 by an illuminance sensor 5, a detected signal of a tilt of the vehicle 1 in a front-back direction by a tilt sensor 6, and a detected signal of a travel speed of the vehicle 1 by a speed sensor 9”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama, etc. (US 20140085466 A1) in view of Watanabe, etc. (US 20140092237 A1), further in view of Nix, etc. (US 20130314503 A1) and Kim (US 20100238283 A1).
Regarding claim 4, Moriyama and Watanabe teach all the features with respect to claim 1 as outlined above. However, Moriyama fails to explicitly disclose that the display control device according to claim 1, comprising: a following vehicle determination portion configured to determine whether or not a following vehicle that travels on the adjacent lane to follow the vehicle exits, wherein the display control portion displays, on the display portion, the synthesized image in which the pseudo lane line image with the striking color is superimposed onto the rear side image when the following vehicle determination portion determines that the following vehicle exists.
However, Nix teaches that the display control device according to claim 1, comprising: a following vehicle determination portion configured to determine whether or not a following vehicle that travels on the adjacent lane to follow the vehicle exits (See Nix: Figs. 14-15, and [0040], “Optionally, the vision system may provide an adaptive automatic emergency braking (AEB) function (FIGS. 14 and 15). For example, the AEB may be based on the presence of a following vehicle (a vehicle following the subject vehicle) when the subject vehicle vision system has detected a vehicle or object ahead of the subject vehicle that presents a condition or situation that may require braking of the subject vehicle to avoid a collision with the detected object or vehicle. The AEB system is operable to brake earlier and/or harder if no vehicle is detected behind or following the subject vehicle, and the risk of a rear end collision is thus low, and/or the AEB system is operable to brake later if a vehicle is detected behind or 
the display control portion displays (See Nix: Figs. 4-5, and [0040], “Optionally, the vision system of the present invention may combine image and machine vision, such as when computing power is available for image processing of the captured images. The combination of image vision cameras (that capture images for displaying images to be viewed by the driver of the vehicle) and machine vision processing (that processes image data to provide various features) allows for additional features. Optionally, and with reference to FIGS. 5-8, the vision system may be associated with an emergency braking system of the vehicle and may provide different braking responses or functions depending on the environment in which the vehicle is driven. For example, different braking control may be provided between city speed driving, urban speed driving and when a pedestrian is detected. As shown in FIG. 8, the vision system may provide various features and different types of braking (responsive to different image processing) depending on the driving environment and whether a vehicle or pedestrian is detected by the vision system”), on the display portion, the synthesized image in which the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Moriyama to have the display control device according to claim 1, comprising: a following vehicle determination portion configured to determine whether or not a following vehicle that travels on the adjacent lane to follow the vehicle exits as taught by Nix in order to provide the desired features at a relatively lower cost or reduced cost (See Nix: Fig. 19, and [0043], “Optionally, and with reference to FIG. 19, the vision system may be operable to process image data captured from a front camera and image data captured from a rear camera using a common image processor (such as by utilizing aspects of the systems described in U.S. Pat. No. 7,855,755, which is hereby incorporated herein by reference in its entirety). The system may utilize NTSC rear video or may utilize a rear megapixel camera or the like. By relying on the rear camera to create three different view modes (wide, normal, top-view), the cross traffic alert will only work when the rear camera is in wide view mode. Because the view mode is typically selected by the driver using hardwired connections, the system does not control the view mode. The system relies on the display to create overlays, so the system preferably can manage latency problems between detection and overlay presentation. An advantage to this type of system is that it may provide the desired features at a relatively lower cost or reduced cost”). Moriyama teaches a method and system that may generate a vicinity image including the vehicle and a vicinity of the vehicle viewed from a virtual viewpoint, based on the captured image and generate a combined image by superimposing a vehicle image of the vehicle on the vicinity image, and Nix teaches a system and method that 
However, Moriyama, modified by Watanabe and Nix, fails to explicitly disclose that wherein the display control portion displays, on the display portion, the synthesized image in which the pseudo lane line image with the striking color is superimposed onto the rear side image when the following vehicle determination portion determines that the following vehicle exists.
However, Kim teaches that wherein the display control portion displays, on the display portion, the synthesized image in which the pseudo lane line image with the striking color is superimposed onto the rear side image when the following vehicle determination portion determines that the following vehicle exists (See Kim: Figs. 9A-C, and [0072], “According to further preferred embodiments, FIG. 9A illustrates variation in the x-intercept of a virtual right lane-dividing line generated according to the present invention, as well as variation in the x-intercept of a right lane-dividing line and the x-intercept of a left lane-dividing line suitably obtained through the image of the camera, with respect to frames, similarly to FIG. 8A. FIGS. 9B and 9C illustrate examples in which a virtual lane-dividing line is preferably generated according to preferred embodiments of the present invention as described herein, and is suitably applied to a screen during some intervals in which, for example, variation in x-intercept values suddenly 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Moriyama to have wherein the display control portion displays, on the display portion, the synthesized image in which the pseudo lane line image with the striking color is superimposed onto the rear side image when the following vehicle determination portion determines that the following vehicle exists as taught by Kim in order to provide a suitable lane departure warning (See Kim: Figs. 9-10, and [0076], “As described above, the present invention provides certain preferred advantages in that, even if it is difficult to detect a lane-dividing line according, for example, to the weather, illuminance, road surface conditions, etc. that are present during travel of a vehicle, a suitable lane departure warning can be provided thanks to a virtual lane-dividing line”). Moriyama teaches a method and system that may generate a vicinity image including the vehicle and a vicinity of the vehicle viewed from a virtual viewpoint, based on the captured image and generate a combined image by superimposing a vehicle image of the vehicle on the vicinity image, and Kim teaches a system and method that may generate and superimpose the virtual lane on to the road when it is difficult to detect the lane owing to the bad weather condition, and provide lane departure warning to the drivers. Therefore, it is obvious to one of ordinary skill in the art to modify Moriyama by Kim to provide a virtual lane and superimpose to the image of the road 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/GORDON G LIU/             Primary Examiner, Art Unit 2612